UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Amendment No. 27)* UNDER THE SECURITIES EXCHANGE ACT OF 1934 AMREP CORPORATION (Name of Issuer) Common Stock, $0.10 par value (Title of Class of Securities) (CUSIP Number) Nicholas G. Karabots P.O. Box 736 Ft. Washington, PA 19034 (215) 643-5800 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 22, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13D to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §240.13d-l (e), §240.13d-l (f) or §240.13d-l(g), check the following box. [ ] NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d- 7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 032159105 1.Names of Reporting Persons. Nicholas G. Karabots 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [ ] 3.SEC Use Only 4.Source of Funds (See Instructions) PF 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6.Citizenship or Place of Organization United States of America Number of Shares7. Sole Voting Power Beneficially 2,173,180 Owned by Each Reporting Person8. Shared Voting Power With 0 9. Sole Dispositive Power 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13.Percent of Class Represented by Amount in Row (11)36.2% (1) 14.Type of Reporting Person (See Instructions) IN (1) Based on 5,996,212 shares of Common Stock (as defined below) stated to be outstanding as of December 1, 2012 by the Issuer (as defined below) in the Issuer’s Form 10-Q relating to the Issuer’s fiscal quarter ending on October 31, 2012. CUSIP No. 032159105 1.Names of Reporting Persons. Glendi Publications, Inc. 59-2235938 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b)[ ] 3.SEC Use Only 4.Source of Funds (See Instructions) Not applicable 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6.Citizenship or Place of Organization Delaware Number of Shares7. Sole Voting Power Beneficially 1,391,180 Owned by Each Reporting Person8. Shared Voting Power With 0 9. Sole Dispositive Power 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13.Percent of Class Represented by Amount in Row (11)23.2% 14.Type of Reporting Person (See Instructions) CO CUSIP No. 032159105 1.Names of Reporting Persons. Kappa Media Group, Inc. 23-3047713 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b)[ ] 3.SEC Use Only 4.Source of Funds (See Instructions) Not applicable 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6.Citizenship or Place of Organization Pennsylvania Number of Shares7. Sole Voting Power Beneficially 410,000 Owned by Each Reporting Person8. Shared Voting Power With 0 9. Sole Dispositive Power 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13.Percent of Class Represented by Amount in Row (11)6.8% 14.Type of Reporting Person (See Instructions) CO This Amendment No.27 to Schedule13D (“Amendment No.27”) amends and supplements the prior statement on Schedule13D (the “Statement”) as filed by Nicholas G. Karabots and certain affiliates related to the common stock (the “Common Stock”), $.10 par value, of AMREP Corporation, an Oklahoma corporation (the “Issuer”). The Statement has been previously amended by Amendment No. 26 to Schedule 13D filed on January 2, 2013, Amendment No. 25 to Schedule 13D filed on September 18, 2012, Amendment No. 24 to Schedule 13D filed on August 21, 2012, Amendment No. 23 to Schedule 13D filed on May 29, 2012, Amendment No. 22 to Schedule 13D filed on October 7, 2011, Amendment No. 21 to Schedule 13D filed on January, 3, 2011, Amendment No. 20 to Schedule 13D filed on November 10, 2011, Amendment No. 19 to Schedule 13D filed on September 30, 2010, Amendment No.18 to Schedule13D filed on September9, 2010, Amendment No.17 to Schedule13D filed on May2, 2008, Amendment No.16 to Schedule13D filed on January11, 2008, Amendment No.15 to Schedule13D filed on October28, 2002, Amendment No.14 to Schedule13D filed on January4, 2002, Amendment No.13 to Schedule13D filed November30, 2001, Amendment No.12 to Schedule13D filed on October24, 2001, Amendment No.11 to Schedule13D filed on June6, 2000, Amendment No.10 to Schedule13D filed on July31, 1996, Amendment No.9 to Schedule13D filed on September25, 1995, Amendment No.8 to Schedule13D filed on January12, 1995, Amendment No.7 to Schedule13D filed on January5, 1995, Amendment No.6 to Schedule13D filed on September15, 1994, Amendment No.5 to Schedule13D initially filed on June2, 1994, Amendment No.4 to Schedule13D filed on March1, 1994, and Amendment No.3 to Schedule13D filed on January31, 1994. Amendment No.3 to Schedule13D amended and restated the entire text of the Statement on Schedule13D filed on August4, 1993, as amended by Amendment No.1 filed on December22, 1993 and Amendment No.2 filed on January21, 1994. In the event that any disclosure contained in this Amendment No.27 is inconsistent with the disclosures contained in the Statement, the disclosures contained herein shall supersede such inconsistent disclosures from the date of this Amendment No.27. ITEM 1. SECURITY AND ISSUER There are no amendments to Item 1 of the Statement pursuant to this Amendment No. 27. ITEM 2. IDENTITY AND BACKGROUND There are no amendments to Item 2 of the Statement pursuant to this Amendment No. 27. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION There are no amendments to Item 3 of the Statement pursuant to this Amendment No. 27. ITEM 4.PURPOSE OF TRANSACTION Item 4 is hereby amended by inserting the following paragraph at the end of the previous disclosures: On January 22, 2014, Mr. Karabots resigned as a director of the Issuer. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER There are no amendments to Item 5 of the Statement pursuant to this Amendment No. 27. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER There are no amendments to Item 6 of the Statement pursuant to this Amendment No. 27. ITEM 7. MATERIAL TO BE FILED AS EXHIBITS There are no amendments to Item 7 of the Statement pursuant to this Amendment No. 27. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: January 31, 2013 /s/ Nicholas G. Karabots Nicholas G. Karabots GLENDI PUBLICATIONS, INC. /s/ Nicholas G. Karabots Name:Nicholas G. Karabots Title:Chief Executive Officer KAPPA MEDIA GROUP, INC. /s/ Nicholas G. Karabots Name:Nicholas G. Karabots Title:Chief Executive Officer
